DETAILED ACTION
This action is a response to the amendments filed on 05/17/2021.
Claims 1, 4-8, and 11-14 are allowable.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application is to be amended as follows: 
1. 	(Currently Amended) A computer-implemented method, comprising:
 generating, by a system operatively coupled to a computer processor, a current processing capacity value of current processing capacities for an entity of entities, wherein the entities are machines associated with a second system; 
determining, by the system, a future processing capacity value for the entity based on the current processing capacity value, by using a future capacity model that has been explicitly trained to infer respective processing capacity values for the entity, and based on historical processing capacity data, wherein the historical processing capacity data is a time series based on a defined time granularity, wherein the time series comprises a plurality of data points, and wherein the time series is an updated time series generated based on removing, by the system, via Fourier analysis, a periodic signal from the time series based on the historical processing capacity data and new data; 
determining, by the system, whether the respective processing capacity of entities results in a service level agreement of a third-party being met, wherein the current processing capacity value is generated based on a value representative of a first number of items for sale minus a second number of items for sale, wherein the first number of items for sale have been assigned to the entity for processing at a commencement of a defined time period and wherein the second number of items for sale have not been processed by the entity at the commencement of a next defined time period; 
fulfilling an order of an item for sale, by the system, based on the future processing capacity value, wherein the fulfilling the order comprises generating an electronic signal within the second system comprising a computer, processor and machines, wherein the second system is directly coupled to the system, and the second system automatically and autonomously operates to physically output the item for sale on215/836,814o a defined day based on the determining the future processing capacity value, and wherein the generating, determining the future processing capacity value, determining whether the respective processing capacity of entities results in a service level agreement of a third-party being met, and the fulfilling the order improves processing efficiency among processing components in learning of the current processing capacities.  

2. (Canceled)  

3. (Canceled)  

4. (Original) The computer-implemented method of claim 1, wherein the future processing capacity value is indicative of a prediction representative of a future processing capability of the entity to process items for sale in successive defined time periods.  

5. (Original) The computer-implemented method of claim 1, wherein the current processing capacity value is generated based on a historical capacity value for the entity.  

6. (Previously Presented) The computer-implemented method of claim 5, wherein the historical capacity value is generated based on a time series model.  

7. (Original) The computer-implemented method of claim 6, wherein the time series evaluation model is associated with periodic patterns representative of or variations in a factor of production.  

8. (Original) The computer-implemented method of claim 1, wherein the future processing capacity value is determined by associating a weighting value to the current processing capacity value.  

9. (Canceled)

10. (Canceled)  



12. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
assigning, by the system, different weighting values to respective fulfillment tasks employing an exponential decay function, wherein the different weighting values are selected based on a priority of a fulfillment tasks of the respective fulfillment tasks, and wherein a first weight value is a assigned to a fulfillment task that needs to be completed prior to a second fulfillment task, and the second weight value is assigned a value lower than the first weight value.  

13. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
generating, by the system, via wavelet analysis of a plurality of time series, information indicative of respective periodical patterns at different levels of granularity for a respective processing node device of the processing node devices.  

14. (New) The computer-implemented method of claim 1, further comprising: 
controlling, by the system, operation of the entities across a network of the entities to perform workload balancing across the entities.

Reasons for Allowance
Claims 1, 4-8, and 11-14 are allowed as amended/presented in Amendment (“Response”) filed 05/17/2021 , claims 1 are allowed as amended/presented above, and claims 2-3 and 9-10 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1:
Claim 1 discloses:
A computer-implemented method, comprising:
 generating, by a system operatively coupled to a computer processor, a current processing capacity value of current processing capacities for an entity of entities, wherein the entities are machines associated with a second system; 
determining, by the system, a future processing capacity value for the entity based on the current processing capacity value, by using a future capacity model that has been explicitly trained to infer respective processing capacity values for the entity, and based on historical processing capacity data, wherein the historical processing capacity data is a time series based on a defined time granularity, wherein the time series comprises a plurality of data points, and wherein the time series is an updated time series generated based on removing, by the system, via Fourier analysis, a periodic signal from the time series based on the historical processing capacity data and new data; 
determining, by the system, whether the respective processing capacity of entities results in a service level agreement of a third-party being met, wherein the current processing capacity value is generated based on a value representative of a first number of items for sale minus a second number of items for sale, wherein the first number of items for sale have been assigned to the entity for processing at a commencement of a defined time period and wherein the second number of items for sale have not been processed by the entity at the commencement of a next defined time period; 
fulfilling an order of an item for sale, by the system, based on the future processing capacity value, wherein the fulfilling the order comprises generating an electronic signal within the system and controlling the second system comprising a computer, processor and machines, wherein the second system is directly coupled to the system, and the second system automatically and autonomously operates to physically output the item for sale on215/836,814o a defined day based on the determining the future processing capacity value, and wherein the generating, determining the future processing capacity value, determining whether the respective processing capacity of entities results in a service level agreement of a third-party being met, and the fulfilling the order improves processing efficiency among processing components in learning of the current processing capacities.  

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 4-8, and 11-14 each depend from one of allowable claim 1, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627     



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627